DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This a Non-Final Office Action for Application number 16/598/108. Claim(s) 1-20 have examined and fully considered.
Claim(s) 1-20 are pending in Instant Application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is indicated as indefinite. The claim language recites indefinite language “a time period dimension”. 
Claim(s) 4, 12 and 17 are indicated as indefinite. The claim language recites “a time point” that was cited in previous claims. 
The term “ lowest” in claim 6 is a relative term which renders the claim indefinite. The term “ lowest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed --invention
is directed to non-statutory subject matter as an abstract idea without significantly more.
Claim(s) 1-9 are directed to a method. Therefore, claim(s) 1-10 are within at least one of the four statutory categories.
Claim(s) 10-13 are directed to an apparatus. Therefore, claim(s) 11-13 are within at least one of the four statutory categories.
Claim(s) 14-17 are directed to a server. Therefore, claim(s) 14-17 are within at least one of the four statutory categories. 
Claim(s) 18-20 are directed to a non-transitory computer-readable medium. Therefore, claim(s) 18-20 are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea and will be used as
representative claim for the remainder of the 101 rejection. Claim 1 recites: 
A method of predicting a moving speed on a target road segment, the method comprising: 
obtaining a first moving speed on the target road segment at a first time point; obtaining a plurality of second moving speeds on the target road segment at each of a plurality of time points before the first time point; 

determining a speed prediction feature of the target road segment at a second time point based on the first moving speed, the plurality of second moving speeds, and the mean historical speed on the target road segment at the first time point during the previous time cycles, the second time point being subsequent to the first time point; and 
predicting the moving speed on the target road segment at the second time point according to the speed prediction feature of the target road segment at the second time point and a pre-trained road segment speed prediction model.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “determining a speed prediction feature of the target road segment at a second time point based on the first moving speed, the plurality of second moving speeds, and the mean historical speed on the target road segment at the first time point during the previous time cycles, the second time point being subsequent to the first time point” in the context of the claim, a person could determine the speed of corresponding target road segment based moving speed. Accordingly, the claims recite at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that 

A method of predicting a moving speed on a target road segment, the method comprising: 
obtaining a first moving speed on the target road segment at a first time point; 	obtaining a plurality of second moving speeds on the target road segment at each of a plurality of time points before the first time point; obtaining a mean historical speed on the target road segment at the first time point during previous time cycles; 
...; and 
predicting the moving speed on the target road segment at the second time point according to the speed prediction feature of the target road segment at the second time point and a pre-trained road segment speed prediction model.
	These limitations are considered as insignificant extra-solution (pre/post-solutionary) activity because they are merely data gathering and analyzing in which the output data provide but it is not indicating where in the claim language. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a
practical application. Further, looking at the additional limitation(s) as an ordered combination
or as a whole, the limitation(s) add nothing that is not already present when looking at the
elements taken individually. For instance, there is no indication that the additional elements,
when considered as a whole, reflect an improvement in the functioning of a computer or an
improvement to another technology or technical field, apply or use the above-noted judicial
exception to affect a particular treatment or prophylaxis for a disease or medical condition,

is integral to the claim, effect a transformation or reduction of a particular article to a different
state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim(s) 2-9 recite the limitations further elaborates on the abstract idea present in claim 1 and claim 2-9 are rejected for reason(s) stated above. 
	


to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 10 recites: 
	A road segment speed prediction apparatus, comprising: 
	processing circuitry configured to obtain a first moving speed on a target road segment at a first time point; 
	obtain a plurality of second moving speeds on the target road segment at each of a plurality of time points before the first time point; 
	obtain a mean historical speed on the target road segment at the first time point during previous time cycles; 
	determine a speed prediction feature of the target road segment at a second time point based on the first moving speed, the plurality of second moving speeds, and the mean historical speed on the target road segment at the first time point during the previous time cycles, the second time point being subsequent to the first time point; and 
	predict a moving speed on the target road segment at the second time point according to the speed prediction feature of the target road segment at the second time point and a pre-trained road segment speed prediction model.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “determining a speed prediction feature of the target road segment at a second time point based on the first moving speed, the plurality of second moving speeds, and the mean historical speed on the target road segment at the first time point during the previous time cycles, the second time point being subsequent to the first time point” in the context of the claim, a person could determine the speed of corresponding target road segment based moving speed. Accordingly, the claims recite at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
A road segment speed prediction apparatus, comprising: 
	processing circuitry configured to obtain a first moving speed on a target road segment at a first time point; 
	obtain a plurality of second moving speeds on the target road segment at each of a plurality of time points before the first time point; 
obtain a mean historical speed on the target road segment at the first time point during previous time cycles; 
	determine a speed prediction feature of the target road segment at a second time point based on the first moving speed, the plurality of second moving speeds, and the mean historical speed on the target road segment at the first time point during the previous time cycles, the second time point being subsequent to the first time point; and 
	predict a moving speed on the target road segment at the second time point according to the speed prediction feature of the target road segment at the second time point and a pre-trained road segment speed prediction model.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of using a mobile device to perform both the comparing and determining steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). 
	In particular, one sensor of a mobile device, a transportation system, in the steps is recited at a high-level of generality (i.e., apparatus, processing circuitry configured to perform obtain and determine road segment  speed predictions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	For additional limitation where apparatus, comprising: 
	processing circuitry configured to obtain a first moving speed on a target road segment at a first time point; 
obtain a plurality of second moving speeds on the target road segment at each of a plurality of time points before the first time point; 
	obtain a mean historical speed on the target road segment at the first time point during previous time cycles; 
	…; and 
	predict a moving speed on the target road segment at the second time point according to the speed prediction feature of the target road segment at the second time point and a pre-trained road segment speed prediction model.
	These limitations are considered as insignificant extra-solution (pre/post-solutionary) activity because they are merely data gathering and analyzing in which the output data provide but it is not indicating where in the claim language. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a
practical application. Further, looking at the additional limitation(s) as an ordered combination
or as a whole, the limitation(s) add nothing that is not already present when looking at the
elements taken individually. For instance, there is no indication that the additional elements,
when considered as a whole, reflect an improvement in the functioning of a computer or an
improvement to another technology or technical field, apply or use the above-noted judicial
exception to affect a particular treatment or prophylaxis for a disease or medical condition,
implement/use the above-noted judicial exception with a particular machine or manufacture that
is integral to the claim, effect a transformation or reduction of a particular article to a different
state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception

	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
Dependent claim(s) 11-13 recite the limitations further elaborates on the abstract idea present in claim 1 and claim 11-13 are rejected for reason(s) stated above
	Claim(s) 14-17, as best understood, is similar to claim(s) 1-4 the claims are rejected for reason(s) stated above. Therefore claim(s) 14-17 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim(s) 18-20, as best understood, is similar to claim(s) 1-3 the claims are rejected for reason(s) stated above. Therefore claim(s) 18-20 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9-10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai Tongxin hereinafter referred to as Tongxin (CN107195177A; the citations are based on the provided English Translation; hereafter) in view of MacFarlane (US 2016/0379489).
	Regrading claim 1,  Tongxin discloses a method of predicting a moving speed on a target road segment (see at least Para. [0017], “The method for predicting urban traffic road conditions based on a distributed memory computing framework”), the method comprising: 
the device uses its own computing module to obtain its own geographic location coordinates and real-time status (longitude, latitude, speed), plus some other fields to form GPS real-time data (license plate number, speed, time, longitude, latitude, etc., send the GPS record data to the designated server for collection, specifically, send a GPS record data to the server every 30 seconds”) on the target road segment at a first time point (see at least Para. [0036]. “according to the road condition prediction information of the designated road section, obtain and output the road condition prediction result within the subsequent preset time interval from the designated road section to the current time”); 
	obtaining a plurality of second moving speeds on the target road segment (see at least Para. [0052], “adding the speeds in all the GPS record data of the road section at this time interval to obtain the sum of the speeds”) at each of a plurality of time points before the first time point (see at least Para. [0051], “ according to the first preset time value, divide 24 hours into multiple time intervals, and the time step of each time interval between two adjacent ones is the second preset time value”); 
	obtaining a mean historical speed on the target road segment at the first time point during previous time cycles (see at least Para. [0033], “In step S14, according to the data of the data set A, the historical average speed of each road section in the same time interval since the history is counted, and the longitudinal feature data set B is obtained”); 
	determining a speed prediction feature the target road segment at a second time point based on the first moving speed (see at least Para. [0006], “At present, many research institutions or enterprises at home and abroad have proposed the existing road condition prediction methods, such as: 1) Use a large number of road network sensors or video monitoring equipment to obtain real-time road condition information, and then send it to the server, so that all mobile devices can query road conditions. 2) The algorithm model is used to model the traffic data of the same time period in the history, and find out the rules to estimate the road condition information of the same time period in the future”;  and Para. [0063], “according to the data in the data set A and the multi-level neighborhood road segment number, the average speed of each road segment in each multi-level neighborhood road segment at the same time interval”), the plurality of second moving speeds, and the mean historical speed on the target road segment at the first time point during the previous time cycles (see at least Para. [0058], “averaging according to the average speed of each same time interval in the data set A of the continuous preset number of days, to obtain the historical average speed of the same time interval”), the second time point being subsequent to the first time point (see at least Para. [0055], “Specifically, the first preset time value is a positive integer greater than or equal to 1, and the first preset time value is greater than the second preset time value”); and 
	predicting the moving speed on the target road segment  (see at least Para. [0035], “a road condition prediction model is established according to the average speed data set A, the longitudinal characteristic data set B and the spatial characteristic data set C, and the distributed memory computing framework is used for calculation to obtain the road condition prediction information of the designated road section”) at the second time point according to the speed prediction feature of the target road segment at the second time point (see at least Para. [0055], “The second preset time value is 1 minute, that is, the moving step is 1 minute, and the moving step can also be modified minutes, for example, the time interval is: 00:00～00:10, 00:01～00:11, 00:02～00:12, 00:03～00:13, ..., and then use statistical methods to calculate each The average speed of the road segment at each time interval every day, that is, the speed in all GPS records of the road segment in the time interval is added”) and a pre-trained road segment speed prediction model (see at least Para. [0015], “According to the average speed data set A, the longitudinal feature data set B and the spatial feature data set C, a road condition prediction model is established, and the distributed memory computing framework is used for calculation to obtain the road condition prediction information of the specified road section”).
	However, in addition/or alternative, Macfarlane teaches
	determining a speed prediction feature (see at least Para. [0063], “The determined speed-vs-time curve may be used to predict the traffic speed for a user on that segment at a particular time. For example, predicted traffic speeds may be useful for users, for example, to estimate travel times more accurately for short term future trips”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Tongxin by combining determining a speed prediction feature… as taught by MacFarlane. One would be motivated to make this modification in order to convey the performed results would in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, and in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, for example, to estimate travel times more accurately for short term future trips (see at least Para. [0063]).
	Regarding claim 4, Tongxin in view of MacFarlane teaches the method according to claim 1, 
calculating data set A in the prediction method”) further comprises: 
	determining the speed prediction feature of the target road segment at the second time point according to the first moving speed (see at least Para. [0034], “according to the data in the data set A, calculate the average speed of the multi-level neighborhood road sections in the nearest time interval from the current moment of each road section”), the plurality of second moving speeds (see at least Para. [0043], “the speed field of the current data is completed by averaging the speeds of the previous multiple records of the vehicle”), the mean historical speed on the target road segment at the first time point during the previous time cycles (see at least Para. [0058], “averaging according to the average speed of each same time interval in the data set A of the continuous preset number of days, to obtain the historical average speed of the same time interval”; and Para. [0068], “Average the average speeds to get θj, for example, θ1=(θ11+θ21+θ31+θ41+)/4, which means that the historical average speed of the road section in the first time interval of the day is θ1. Obviously, there are 6 In the same way, the historical average speed of all road segments in each time interval is calculated”)…
	Tongxin does not explicitly teaches
	...a target speed clustering interval of the speed on the target road segment at the first time point, a previous speed clustering interval and a next speed clustering interval of the target speed clustering interval, a time point at which the target road segment enters the target speed clustering interval, a duration during which the target road segment is in the target speed clustering interval, and a road segment feature of the target road segment.  
	However, in the same field of endeavor, MacFarlane teaches
a historical traffic model may be created by clustering similar link segment profiles for each link identified. As previously described, clustering may refer to grouping a set of objects such that objects in the same group (which may be referred to as a cluster) are more similar in at least one aspect to each other than to those in other groups (clusters)”), a previous speed clustering interval and a next speed clustering interval of the target speed clustering interval (see at least Para. [0074], “a speed-time cluster application histogram data set may comprise data recorded over a 3 month period, a 6 month period, or any other period of time”), a time point at which the target road segment enters the target speed clustering interval (see at least Para. [0045], “a particular data point within a set of real time data may indicate the speed of a vehicle at a particular location during a particular time period. Data points within a set of real time data may be referred to as probe data. Such probe data may, for example, be collected to create speed vs-time curves, historical traffic models, to perform real time traffic analysis, to create forward looking traffic predictions”), a duration during which the target road segment is in the target speed clustering interval (see at least Para. [0074], “Each element of a speed-time cluster application histogram data set may comprise a plurality of various data. For example, each element may comprise a speed-time cluster and an applicable duration (e.g. frequency) of the speed-time cluster throughout the histogram duration. Histogram duration may refer to the period of time for which the speed-time cluster application histogram data set is recorded”), and a road segment feature of the target road segment (see at least Para. [0079], “a link segment may be geospatially associated with a set of link segments. For example, link segment 301B of FIG. 3 may be geospatially associated with link segments 301A and 301C of FIG. 3. In circumstances such as these, it may be desirable to determine a transit speed for the combined set of link segments. For example, a person planning a route along the set of link segments may desire to estimate the transit speed for a route that includes the set of link segments”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Tongxin in view of MacFarlane by combining a target speed clustering interval of the speed on the target road segment at the first time point, a previous speed clustering interval and a next speed clustering interval of the target speed clustering interval, a time point at which the target road segment enters the target speed clustering interval, a duration during which the target road segment is in the target speed clustering interval, and a road segment feature of the target road segment as taught by MacFarlane. One would be motivated to make this modification in order to convey the performed results would in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, and in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, for example, to estimate travel times more accurately for short term future trips (see at least Para. [0063]).
	Regarding claim 5, Tongxin in view of MacFarlane teaches the method according to claim 4. Tongxin teaches further comprising: 
	determining a mean historical speed on the target road segment for each of the plurality of time points (see at least Para. [0068], “Average the average speeds to get θj, for example, θ1=(θ11+θ21+θ31+θ41+)/4, which means that the historical average speed of the road section in the first time interval of the day is θ1. Obviously, there are 6 In the same way, the historical average speed of all road segments in each time interval is calculated”); and…
	Tongxin does not explicitly teach 

	However, in the same field of endeavor, MacFarlane teaches
	clustering the mean historical speed on the target road segment for each of the plurality of time points a plurality of times until a center of each speed clustering interval is the same as a center of a previous speed clustering interval (see at least Para. [0052], “As previously described, real time data of vehicular traffic may be collected to create historical traffic models. For example, a historical traffic model may be produced by way of performing at least one of matching probe data to link segments on a map, creating link segment profiles for individual link segments, clustering similar link segment profiles, associating clusters from neighboring links, and/or the like. Clustering may refer to grouping a set of objects such that objects in the same group (which may be referred to as a cluster) are more similar in at least one aspect to each other than to those in other groups (clusters).”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Tongxin in view of MacFarlane by combining clustering the mean historical speed on the target road segment for each of the plurality of time points a plurality of times until a center of each speed clustering interval is the same as a center of a previous speed clustering interval as taught by MacFarlane. One would be motivated to make this modification in order to convey the performed results would in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, and in some circumstances a free-flow speed may be utilized as a transit speed for a 
	Regarding claim 6,  Tongxin in view of MacFarlane teaches the method according to claim 5, where MacFarlane further teaches wherein the clustering further comprises: 	randomly selecting the mean historical speed on the target road segment (see at least Para. [0075], “The example of FIG. 6B illustrates a graphical representation of a speed-time cluster application histogram data set. The speed-time cluster application histogram data set of FIG. 6B comprises data indicative of the frequency a particular speed-time cluster associated with a link segment was chosen by a speed-time cluster application over a period of time. In the example of FIG. 6B, it can be seen that four speed-time clusters (clusters A, B, C, and D) were selected with varying frequency by the speed-time cluster application over the period of time represented by the speed-time cluster application histogram data set of FIG. 6B. Even though the example FIG. 6B illustrates a speed-time cluster application histogram data set having a particular number of speed-time clusters selected with particular frequencies, it should be understood that a speed-time cluster application histogram data set may comprise any number of clusters, frequency may be represented in a different format (e.g. total the total amount of time a cluster is selected rather than the number of times a cluster is selected)”) at k time points as initial centers of k speed clustering intervals (see at least Para. [0058], “k-means clustering techniques may be used to find clusters of similar link segment profiles. The clusters resulting from clustering similar link segment profiles may be referred to as a speed time clusters. In at least one example embodiment, k-means clustering techniques are performed to cluster similar link segment profiles. In such an example embodiment, k-means clustering may refer to a vector quantization in which observations are partitioned into k clusters in which each observation belongs to the cluster with the nearest mean (expected value)”); 
	for the mean historical speed for each of a plurality of remaining time points (see at least Para. [0058], “k-means clustering techniques may be used to find clusters of similar link segment profiles. The clusters resulting from clustering similar link segment profiles may be referred to as a speed time clusters. In at least one example embodiment, k-means clustering techniques are performed to cluster similar link segment profiles”), determining at least one of the initial centers temporally connected to the respective remaining time point (see at least Para. [0060], “computing the initial mean as the centroid of the cluster's randomly assigned point”), determining a dissimilarity between the mean historical speed at the respective remaining time point and the at least one of the initial centers (see at least Para. [0095], “At block 902, the apparatus determines a speed-time cluster application histogram data set for a link segment, similarly as described regarding block 702 of FIG. 7. At block 904, for each speed-time cluster, the apparatus identifies portions of the speed-time cluster that are indicative of non-congestion. The determination, the speed time clusters, and the non-congestion may be similar as described regarding FIG. 5 and FIGS. 6A-6B”), and clustering the mean historical speed at the respective remaining time point into the speed clustering interval corresponding to one of the at least one of the initial centers that has a lowest dissimilarity (see at least Para. [0077], “To determine a historically normalized free-flow speed for a link segment from a speed-time cluster application histogram data set, the weighted average of each of the free-flow speed determined for each speed-time cluster application histogram data element weighted by the applicable duration of the speed-time cluster application histogram data element”); 
During the update procedure, new means ( expected values) are calculated as the centroids of the observations in the new clusters. The "k-means algorithm" continues to alternate between the assignment procedure and the update procedure until the assignments no longer change”); 
	re-clustering the mean historical speed at each of the plurality of time points based on the adjusted initial centers (see at least Para. [0061], “the "k-means algorithm" utilizes an update procedure. During the update procedure, new means (expected values) are calculated as the centroids of the observations in the new clusters. The "k-means algorithm" continues to alternate between the assignment procedure and the update procedure until the assignments no longer change”); and  
	re-clustering the mean historical speed at each of the plurality of time points by using a center of each speed clustering interval of previous clustering until a center of each re-clustered speed clustering interval is the same as the center of each speed clustering interval of the previous clustering (see at least Para. [0061], “the "k-means algorithm" utilizes an update procedure. During the update procedure, new means (expected values) are calculated as the centroids of the observations in the new clusters. The "k-means algorithm" continues to alternate between the assignment procedure and the update procedure until the assignments no longer change”).  
	Regarding claim 7, Tongxin in view of MacFarlane teaches the method according to claim 5, where MacFarlane teaches wherein each of the speed clustering intervals includes a time period dimension and a road segment speed dimension, and the target speed clustering interval of the speed on the target road segment at the first time point is one of the speed clustering intervals a traffic speed for a link segment is predicted by matching real time probe data to with the link segment (for example, real time probe data collected over a period of 12 hours), interpolating a speed-vs-time curve from the real time probe data, finding the closest clusters that match the interpolated speed-vs-time curve, and averaging the clusters”).
Regarding claim 10, recites analogous limitations that are present in claim 1, therefore claim 10 would be rejected for the similar reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 9, therefore claim 13 would be rejected for the similar reasons above.
Regarding claim 14, recites analogous limitations that are present in claim 1, therefore claim 1 would be rejected for the similar reasons above
Regarding claim 17, recites analogous limitations that are present in claim 4, therefore claim 17 would be rejected for the similar reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 1, therefore claim 1 would be rejected for the similar reasons above
Claim(s) 2-4, 11, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tongxin in view of MacFarlane as applied to claim 1 above, and further in view of Lonari (US 2018/0364725).
	Regarding claim 2, Tongxin in view of MacFarlane teaches the method according to claim 1. Tongxin discloses further comprising: 
	determining a speed prediction training feature of the target road segment at each of a plurality of time points in a plurality of time cycles of a time range (see at least Para. [003], “the Spark distributed memory computing framework is used for calculation to obtain the final road condition prediction result; an algorithm model similar to logistic regression is used here: Vr,t=w0+w1*ar,t-1 +w2*br,th+w3*cnr,t-1, where w0～w3 are the parameters of the model; Vr,t represents the average speed of the road segment r at time t; ar,t-1 is the data set A in the road segment r at time t The average speed in the previous time interval at time t; br,th is the historical average speed of the road segment r in the data set B in the time interval at the time t; cnr,t-1 is the neighborhood road segment of the road segment r in the data set C The average speed of n1,n2,n3,...,nx in the previous time interval of t is calculated by the model formula cnr,t=u0+u1*zt-1,1+u2*zt-1,2, where u0～u3 are unknown parameters, zt-1,k denotes the average velocity of the dk-level neighborhood of r in the t-1 time interval”); 
	obtaining a plurality of pieces of sample data based on the determined speed prediction training features of the target road segment (see at least Para. [0055], “then use statistical methods to calculate each The average speed of the road segment at each time interval every day, that is, the speed in all GPS records of the road segment in the time interval is added, and then divided by the number of GPS data in the time interval of the road segment to get, then the average speed data set is The collection of the average speed of multiple time intervals, which contains the data of the horizontal time series characteristics of the average speed of each road segment in the nearest time interval forward at the current moment, because the time interval is shifted back by 1 minute, it will be A time series is formed, so the average speed of road segment r in data set A at time 00:00 refers to the average speed of road segment r between the time interval 00:00 and 00:10, for example: road segment r corresponds to time 00:00 The average speed refers to the average speed of the road section in the time interval 00:00-00:10 of the day”), each of the plurality of pieces of sample data representing the speed prediction training feature of the target road segment (see at least Para. [0035], “a road condition prediction model is established according to the average speed data set A, the  longitudinal characteristic data set B and the spatial characteristic data set C, and the distributed memory computing framework is used for calculation to obtain the road condition prediction information of the designated road section”) at one of the plurality of time points in the plurality of the time cycles of the time range (see at least Para. [0036], “according to the road condition prediction information of the designated road section, obtain and output the road condition prediction result within the subsequent preset time interval from the designated road section to the current time”); and…
	…the plurality of pieces of sample data, wherein the speed prediction training feature of the target road segment at the one of the plurality of time points in one of the plurality of time cycles includes a speed on the target road segment at the one of the plurality of time points (see a at least Para. [0037], “an algorithm model similar to logistic regression is used here: Vr,t=w0+w1*ar,t-1 +w2*br,th+w3*cnr,t-1, where w0～w3 are the parameters of the model; Vr,t represents the average speed of the road segment r at time t; ar,t-1 is the data set A in the road segment r at time t The average speed in the previous time interval at time t; br,th is the historical average speed of the road segment r in the data set B in the time interval at the time t; cnr,t-1 is the neighborhood road segment of the road segment r in the data set C”), a speed on the target road segment at each of a subset of the plurality of time points before the one of the plurality of time points (see at least Para. [0069], “All the road segments in the second column with the same value constitute a neighborhood road segment set, and then find the average speed of all road segments in the neighborhood road segment set in data set A, and then find the average speed of the same time interval, so that the first-level neighborhood is obtained”), and a mean historical speed on the target road segment at the one of the plurality of time points Average the average speeds to get θj, for example, θ1=(θ11+θ21+θ31+θ41+)/4, which means that the historical average speed of the road section in the first time interval of the day is θ1. Obviously, there are 6 In the same way, the historical average speed of all road segments in each time interval is calculated”).
	Neither Tongxin nor MacFarlane explicitly teach
	training the road segment speed prediction model according to a machine learning algorithm…
	However, in the same field of endeavor, Lonari teaches 
	training the road segment speed prediction model according to a machine learning algorithm (see at least Para. [0040], “FIG. 3(c) illustrates example management data based on execution of the machine learning generated function, in accordance with an example implementation. When a route is selected for a vehicle to travel from one point to another point, the route can be divided into road segments, each of which is associated with a velocity trajectory. The velocity trajectory can include the predicted velocity of the vehicle, along with the expected direction of the vehicle”) and... 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Tongxin in view of MacFarlane by combining training the road segment speed prediction model according to a machine learning algorithm… as taught by Lonari. One would be motivated to make this modification in order to convey that the vehicle energy consumption reduction problem is addressed by optimizing energy utilization realized in real world driving schedules/cycles with the inclusion of variation in driving history in city and highway operation (see at least Para. [0003]).
Regarding claim 3, the combination of Tongxin, MacFarlane, and Lonari teaches the method according to claim 2. Tongxin in view of MacFarlane teaches wherein the speed prediction training feature of the target road segment at the one of the plurality of time points includes a speed clustering interval of the speed on the target road segment at the one of the plurality of time points (see at least Para. [0028], “FIG. 8 is a flow diagram illustrating activities associated with determining speed-time cluster application histogram data set”), a previous speed clustering interval and a next speed clustering interval of the speed clustering interval (see at least Para. [0062], “The example of FIG. 5 illustrates a graphical representation of a speed-time cluster comprising of a plurality of individual link segment profiles associated with the same link segment. It can be seen that the example of FIG. 5 depicts a plurality of link segment profiles associated with the same link segment superimposed onto each other. Each link segment profile of the speed-time cluster of FIG. 5 has an identical period of 24 hours. Even though the speed-time cluster of FIG. 5 illustrates a particular period (i.e. 24 hours), it should be understood that a speed-time cluster may comprise link segment profiles for any period of time (e.g. 6 hours, 12 hours, 48 hours, etc.)”), a time point at which the target road segment enters the speed clustering interval (see at least Para. [0045], “real time data of vehicular traffic is increasingly collected. Such real time data may include information indicative of the speed of a vehicle, the location of a vehicle, the time the data was collected, and/or the like. For example, a particular data point within a set of real time data may indicate the speed of a vehicle at a particular location during a particular time period”), a duration during which the target road segment is in the speed clustering interval (see at least Para. [0074], “Each element of a speed-time cluster application histogram data set may comprise a plurality of various data. For example, each element may comprise a speed-time cluster and an applicable duration (e.g. frequency) of the speed-time cluster throughout the histogram duration. Histogram duration may refer to the period of time for which the speed-time cluster application histogram data set is recorded”), and a road segment feature of the target road segment (see at least Para. [0079], “a link segment may be geospatially associated with a set of link segments. For example, link segment 301B of FIG. 3 may be geospatially associated with link segments 301A and 301C of FIG. 3. In circumstances such as these, it may be desirable to determine a transit speed for the combined set of link segments. For example, a person planning a route along the set of link segments may desire to estimate the transit speed for a route that includes the set of link segments”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Tongxin, MacFarlane, and Lonari by combining wherein the speed prediction training feature of the target road segment at the one of the plurality of time points includes a speed clustering interval of the speed on the target road segment at the one of the plurality of time points, a previous speed clustering interval and a next speed clustering interval of the speed clustering interval, a time point at which the target road segment enters the speed clustering interval, a duration during which the target road segment is in the speed clustering interval, and a road segment feature of the target road segment as taught by MacFarlane. One would be motivated to make this modification in order to convey the performed results would in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, and in some circumstances a free-flow speed may be utilized as a transit speed for a link segment when making a traffic speed prediction, for example, to estimate travel times more accurately for short term future trips (see at least Para. [0063]).
claim 11, recites analogous limitations that are present in claim 2, therefore claim 11 would be rejected for the similar reasons above.
Regarding claim 15, recites analogous limitations that are present in claim 2, therefore claim 15 would be rejected for the similar reasons above.
Regarding claim 16, recites analogous limitations that are present in claim 3, therefore claim 15 would be rejected for the similar reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 2, therefore claim 19 would be rejected for the similar reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 3, therefore claim 20 would be rejected for the similar reasons above.
Allowable Subject Matter
Claim 8 is being rejected upon the dependency of rejection claim 2, it  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103 and  112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 8, neither the combination of the prior art, nor individually or
dependently on other prior art does not teach the method according to claim 2, further comprising: for one piece of the plurality of sample data, comparing a road segment speed at a corresponding time point in the sample data predicted using the pre-trained road segment speed prediction model with a real road segment speed at the corresponding time point in the sample data; and determining the one piece of the plurality of sample data as noise when a difference between the road segment speed at the corresponding time point in the sample data predicted .
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./            Examiner, Art Unit 3663                                                                                                                                                                                            
/JAMES M MCPHERSON/            Examiner, Art Unit 3663